—Appeals from orders of Supreme Court, Special Term, entered in Albany County, which dismissed the second cause of action in each of plaintiffs’ complaints on the grounds that they are barred by the Statute of Limitations. Plaintiffs are the operator and owner respectively of a tractor purchased from defendant Colonie Truck Sales, Inc., July 27, 1965 and manufactured by defendant White Motor Corporation. On May 22, 1967 an accident occurred, allegedly caused by a defectively manufactured steering mechanism. Actions based on negligence and breach of warranty were commenced in April, 1970. Special Term dismissed the warranty actions as time barred by the provisions of section 2-725 of the Uniform Commercial Code, The statute provides that the cause of action accrues when the breach occurs, i.e., tender of delivery, regardless of the aggrieved party’s lack of knowledge. This is consistent with the prior law of this State holding that the breach occurred at the time of sale, not at the time of discovery. (Mendel v. Pittsburg Plate Glass Co., 25 N Y 2d 340; see, also, Lewis v. Royle & Sons, 37 A D 2d 639.) Orders affirmed, without costs. Reynolds, J. P., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.